Exhibit 10.78

 

(DAIMLERCHRYSLER Letterhead)

 

 

 

DaimlerChrysler

 

Motors Company LLC

September 12, 2005

Raymond M. Fisher

 

Vice President

 

Sales, Service & Parts Operations

 

Mr. Gary Paxton

Dollar Thrifty Automotive Group, Inc.

5330 East 31st Street

Tulsa, OK 74l53

 

Dear Gary:

 

This letter is to confirm our agreement to extend the current Vehicle Supply
Agreement (dated October 31, 2002) through the 2010 Model Year.

 

Per the terms of the Vehicle Supply Agreement ("VSA"), section 5.1, it can be
extended only by mutual agreement. With your concurrence, we will amend the
termination date of the Vehicle Supply Agreement. The amended Agreement will
terminate at the conclusion of the 2010 Model Year or unless earlier terminated
by any other conditions. The original terms and conditions of the VSA remain in
effect.

 

DCX Vehicles purchases by the Dollar Thrifty Automotive Group in excess of the
volume made available per sections 2.1 and 2.2 of the VSA will qualify for
payment under Section 4.3 of the VSA. This provision will terminate concurrently
with the Vehicle Supply Agreement.

 

Sincerely,

 

/s/ Ray Fisher                                          
                        

9/12/05              

Ray Fisher

Date

 

 

Concur: /s/ Gary Paxton                                                  

9/15/05              

Gary Paxton

Date

President & Chief Executive Officer

 

Dollar Thrifty Automotive Group, Inc

 

 

Cc:

D. L. Campau

 

W. J. Havey

 

P. W. Dougherty

 

L. E. Wilson

 

F. E. Dankovich

 

 

 

 

 

 